EXHIBIT 10.1

March 16, 2007

Robert Barbiere

12 Stratford Drive

Randolph, New Jersey 07869

 

RE: Amendment No. 1 to Offer Letter (the “Amendment”)

Dear Bob:

In connection with the Offer Letter dated May 9, 2001 (the “Letter”) by and
between Arbinet-thexchange, Inc., a Delaware corporation (the “Company”), and
you, you and the Company desire to amend certain provisions of the Letter as
follows:

 

  1. Section 7 of the Letter is amended by deleting such section in its entirety
and substituting therefore the following:

 

  “7. Termination of Employment.

 

  a. In the event that your employment hereunder is terminated by the Company
(A) without cause or (B) within six (6) months following a Change of Control (as
defined below) by you for Good Reason (as defined below), the Company will pay
you, subject to your compliance with Sections 8 and 9 below (i) any unpaid base
salary through the date of termination and any accrued vacation; (ii) severance
pay equal to one (1) year’s base salary at the rate in effect on the date of
termination and (iii) an amount reimbursing you for the applicable premium
payment for any COBRA coverage payable under a Company health or welfare plan
for you and your dependents during the one (1) year period following the date of
termination (the “One Year Period”); and (iv) an amount equal to any employer
contribution that would have been made by the Company pursuant to any retirement
plan of the Company on your behalf and you remained employed by the Company
during the One Year Period assuming you contributed the maximum amount to such
plan. Notwithstanding the foregoing, the amounts paid to you pursuant to
subsections (iii) and (iv) of this Section 7(a) shall not exceed $25,000.

 

  b. In the event your employment hereunder is terminated for any other reason,
the Company will pay you any unpaid base salary and compensation for accrued
vacation through the date of termination.

 

  c. In addition, in all termination events, except as specifically provided in
Section 5 hereof, the Company will pay you any other amounts or benefits owning
to you under the then applicable employee benefit plans and programs of the
Company in accordance with such plans and programs.



--------------------------------------------------------------------------------

  d. For purposes of this letter, “Change of Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:

 

  (I) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, or

 

  (II) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, or

 

  (III) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934 Act
(other than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities (as measured in terms of the power to
vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
existing stockholders.

 

  e. For purposes of this letter, “Good Reason” means, without your written
consent:

 

  (I) a material adverse change in your title or the duties assigned to you;

 

  (II) any material failure by the Company to comply with the provisions of this
letter; or



--------------------------------------------------------------------------------

  (III) any requirement by the Company that your primary office location be
other than in the states of New York, New Jersey or Connecticut.”

2. Except as specifically amended by this Amendment, the Letter shall remain in
full force and effect in accordance with its terms.

3. This Amendment may be executed in counterparts, each of which will be deemed
an original, but all of which taken together will constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing accurately reflects the understanding of the parties hereto,
please so indicate by executing both originals of this Amendment in the space
provided below and returning one executed original to us.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ J. Curt Hockemeier

 

Name:   J. Curt Hockemeier Title:   President and Chief Executive Officer

AGREED AND ACCEPTED:

 

/s/ Robert Barbiere

 

Robert Barbiere